DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 33, the phrase “etching the one layer through the one mask…to form at least three trenches to the right of openings formed by the one mask” is unclear and indefinite and it does not positively recite the active processing step.  And the phase “the right of openings” also lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 20, 23-28 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posseme et al., Pub. No. 2016/0035581B1.
Re claim 16, Posseme et al. disclose a method for etching at least one layer of a gallium nitride (GaN)-based material, the method comprising: providing at least one GaN-based layer 1910 (i.e. fig. 19a and paragraph 199) having a front face; and at least one cycle comprising the following successive steps: modifying, by implanting hydrogen (H)- and/or helium (He)-based ions 1920 (fig. 19a), at least some of a thickness of the at least one GaN-based layer to form in said layer at least one modified portion 1930 extending from the front face (fig. 19a), the implanting being carried out from a plasma (fig. 19a & paragraph 234), the modifying by implanting being carried out such that the at least one modified portion extends from the front face and over a depth greater than 3 nm (i.e., 14nm, fig. 19a and paragraph 199), oxidizing at least some of the at least one modified portion by exposing said layer to an oxygen-based plasma 1940 (fig. 19a), to define in said layer, at least one oxidized portion 1950 and at least one non-oxidized portion (fig. 19a), and etching the at least one oxidized portion selectively at oC, paragraph 238 etc.) carried out so as to desorb at least some of the hydrogen (H)- and/or helium (He)-based ions. Re claim 32. The method according to claim 16, wherein the modifying and oxidizing steps are carried out using one same plasma comprising the hydrogen (H)- and/or helium (He)-based ions and oxygen (paragraph 236 etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-22 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posseme et al., Pub. No. 2016/0035581B1.
sing the boron trichloride base plasma has been known in the semiconductor art for etching.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any etchant suitable to the method in process of Posseme et al. in order to optimize the process etc.
Re claim 21-22, Using the nitride-based materail, i.e., silicon nitride as the mask has been well-known in the semiconductor art for etching.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any masking material suitable to the method in process of Posseme et al. in order to protect the underlying material etc.
The temperature range of claim 29 and the number of cycles range of claims 30-31 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as temperature, thickness and concentration etc. would have been obvious:

In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any temperature range and the cycle range suitable to the method in process of Posseme et al. in order to optimize the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893